Allowance notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
3.	In the claim listing of 6/7/21 claims 30, 35-38, 40, 42-43, 47 and 70-80 are pending in this application and are under prosecution. Independent claims 30 and 47 are amended. New claims 70-80 are added. Claims 1-29, 31-34, 39, 41, 44-46 and 48-69 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant application (Remarks, pg. 6).

Declaration by Mr. Darby under 37 CFR 1.132
4.	The declaration under 37 CFR 1.132 filed by Mr. Darby is sufficient to overcome the rejection of claims 15-16,18-20, 23, 30, 35-38, 40, 42-43 and 46-47 under 35 USC 
	In the declaration especially in section 18, Mr. Darby states that “ In view of the reference teachings and general knowledge in the art as discussed above, a person of ordinary skill in the art-reading Linnen2 in view of Darby and in further view of Clark, Schalken, Parthasarathy, and Rakestraw-would not be motivated or otherwise led to use a lysis reagent as recited in the claims to lyse blood cells in a method for analyzing a pathogenic RNA, or in a method for separating a pathogenic RNA from a sample, using a 4: 1 ratio of lysis reagent to whole blood. The specified 4: 1 ratio of lysis reagent to whole blood yields a final lysis mixture with an LLS concentration of about 8% (w/v) (i.e., the initial 10% concentration of the recited lysis reagent diluted with about 25% volume of whole blood). The cited art points to the use of significantly lower LLS concentrations in order to, e.g., avoid precipitation (see discussion of Parthasarathy at section 10) and not diminish the yield of target nucleic acids (see discussion of Clark et al section 9). In addition, in light of the generally known, significant 1: 1 dilution factor typically used when processing urine samples (see sections 16-18), and in light of Darby's lack any particular guidance to the contrary, Darby's disclosure of a urine transport medium with an 8% (w/v) LLS concentration is consistent with these teachings and does not provide  any particular reason to increase the concentration of LLS to 10% particularly when used at substantially more undiluted ratio of about 4:1 as claimed.



Withdrawn Rejection and Response to the Arguments
5.	The previous rejection of claims 15-16,18-20, 23, 30, 35-38, 40, 42-43 and 46-47 under 35 USC 103 as being unpatentable over Linnen2 et al (US 2011/0081645 in view of Darby et al (US 2010/0196903) has been withdrawn in view of amendments to claims 30 and 47 and persuasive arguments made by the applicant a person of ordinary skill in the art-reading Linnen2 in view of Darby and in further view of Clark, Schalken, Parthasarathy, and Rakestraw would not be motivated or otherwise led to use a lysis reagent as recited in the claims to lyse blood cells in a method for analyzing a pathogenic RNA, or in a method for separating a pathogenic RNA from a sample, using a 4:1 ratio of lysis reagent to whole blood (Darby Declaration at section 18). The specified 4: 1 ratio of lysis reagent to whole blood yields a final lysis mixture with an LLS concentration of about 8% (w/v) (i.e., the initial 10% concentration of the recited lysis reagent diluted with about 25% volume of whole blood). As indicated above, the cited art points to the use of significantly lower LLS concentrations in order to, e.g., avoid precipitation (see discussion of Parthasarathy) and not diminish the yield of target nucleic acids (Remarks, pg. 11 last paragraph).

Examiner’s Comment
6.	Claims 30, 35-38, 40, 42-43, 47 and 70-80 have been renumbered as claims 1-20. The dependent claims are grouped together based on their dependencies.

Conclusion
 7.	Claims 30, 35-38, 40, 42-43, 47 and 70-80 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634